Citation Nr: 0938630	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $10,932.45 (US 
dollars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the US Navy from 
February 1972 to January 1973.  He also had approximately one 
month of undocumented military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of the Committee on 
Waivers and Compromises (Committee) of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That action denied the appellant's request for a 
waiver of recovery of an overpayment.  The appellant 
subsequently appealed to the Board for review of his claim.  
The appellant then proferred testimony at a video conference 
hearing held in May 2006, at the Wichita, RO, before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing was produced and has been included in the claims 
folder for review.  

Upon review of the appellant's claim, the Board issued a 
Decision in May 2007 that denied the appellant's request for 
a waiver of overpayment.  The appellant was notified of the 
Decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  
Subsequently the Court issued a Memorandum Decision in 
February 2009.  In that Memorandum Decision, the Court found 
that the Board provided inadequate reasons and bases for 
denying the appellant's request for a waiver of overpayment.  
Accordingly, the Court vacated the Board's May 2007 Decision 
and remanded the claim to the Board for action.  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

2.  An overpayment was created when the appellant received 
compensation payments for a period of time when he was 
incarcerated.

3.  The appellant did not suffer undue hardship as a result 
of being required to repay the debt; nor did it defeat the 
purpose of the benefit to require payment.

4.  The appellant would be unjustly enriched if a waiver were 
granted.


CONCLUSION OF LAW

Recovery of the overpayment of VA benefits in the calculated 
amount of $10,932.45 (US dollars) would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 2002 & Supp. 2008); 38 C.F.R. §§ 1.962, 
1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has been determined by the 
Court United States that the Veterans Claims Assistance Act 
of 2000 (VCAA), (West 2002) is not applicable to claims 
involving statutory interpretation.  See Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  
Notwithstanding the above, with respect to the notice 
provisions, the Board observes that a statement of the case 
along with various notice letters have notified the appellant 
of any type of evidence needed to substantiate his claim.

The appellant has come before the Board expressing 
disagreement with having to repay an overpayment of VA 
compensation funds.  The appellant had been service connected 
for a lumbosacral disability with a rating of 40 percent 
effective from October 1, 1986.  By a letter dated January 
10, 2002, the RO notified the appellant that it had granted 
an increase in the rating for his lumbosacral disability to 
60 percent, and also granted total disability due to 
individual unemployability, both effective from October 11, 
2000.  That letter indicates the enclosure of a VA Form 21-
8764, Disability Compensation Award Attachment-Important 
Information.  This form provides notice of conditions 
affecting the right to payment of benefits, including that it 
is the responsibility of the appellant to "immediately" 
notify the VA in writing of any change of address and that 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.

A July 2003 computer match showed that the appellant had been 
incarcerated at the Northern Nevada Correctional Center since 
February 28, 2003.  Upon learning of the appellant's 
incarceration, the RO sent to the appellant a letter 
informing him that as a result of his incarceration, the VA 
would his compensation to a 10 percent evaluation.  The 
effective day of the reduction was determined to be the 61st 
day of his incarceration; the appellant was afforded 60 days 
to submit evidence regarding the proposed reduction.  

In an August 2004 reply, the appellant informed the RO that 
he was no longer incarcerated.  He presented evidence that he 
had been released on parole on October 6, 2003.  An inmate 
detail record from the Nevada Department of Corrections 
verified that the appellant had been incarcerated for two 
felony offenses.

By a September 2004 letter, the RO notified the appellant 
that his payments would be reduced to a monthly rate of 
$104.00 (US dollars) for the period of incarceration 
beginning sixty-one days after February 28, 2003 - 
specifically from April 29, 2003 to October 6, 2003.  In 
October 2004, the appellant made a timely request for a 
waiver of the recovery of the $10,932.45 (US dollars) 
overpayment, stating that if the request for waiver was 
denied, he would like a payment plan of $100.00 (US dollars) 
to be withheld from each check due to financial hardship.  

Additionally, he did not dispute the overpayment amount of 
$10,932.45 (US dollars), and he enclosed a VA form 5655 
(Financial Status Report).  This report indicated that he was 
single with no dependents, that his monthly income was 
$3,089.00 (US dollars) which included $850.00 (US dollars) 
from the Social Security Administration.  His monthly 
expenses, per the appellant, were estimated to be $3,150.00 
(US dollars) including payments on debts.  At the May 2006 
hearing before the undersigned, the appellant testified 
essentially that he lived on a very tight budget, that VA 
withheld $230.00 (US dollars) per month for application on 
the overpayment, that his current monthly VA check was 
$2,163.00 (US dollars), and that the balance on the 
overpayment had been reduced to approximately $1,400.00 (US 
dollars).

By a November 2004 decision, the RO (the Committee on Waiver 
of Indebtedness) determined that, although there was no 
evidence of fraud, misrepresentation, or bad faith involved 
in the creation of the debt, a waiver in the sum of 
$10,932.45 (US dollars) was not warranted under the standard 
of equity and good conscience.  Specifically, the Committee 
found that there was evidence of "fault" on the part of 
appellant, and that it would be against equity and good 
conscience to not require the appellant to repay the debt as 
he would be unjustly enriched.  The appellant was notified of 
this action by the Committee, and he has appealed to the 
Board for review.  

It is further noted that a partial waiver was granted.  That 
is, the RO found that it was informed of the appellant's 
incarceration on or about July 9, 2003, but it did not take 
any action to reduce the appellant's compensation benefits 
until September 22, 2004.  While there was no indication that 
the appellant notified the VA in a timely manner about his 
incarceration, the information was of record.  If the VA had 
taken timely action to reduce compensation benefits, it was 
determined that the amount of overpayment would have been 
reduced.  As such, the RO concluded that the portion of the 
overpayment for the period extending from July 9, 2003, to 
October 6, 2003, was waived, but the portion of the 
overpayment extending from April 29, 2003, to July 8, 2003, 
was not waived.  

The appellant does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 (West 2002) for 
application of the requirement of reduction of his disability 
compensations benefits.  The appellant has not disputed that 
he was convicted of a felony and incarcerated, and that the 
conviction caused him to be incarcerated for more than 61 
days.  Moreover, the appellant has not expressed disagreement 
with the amount of the overpayment nor has he claimed that 
overpayment was improperly created.  Instead, he has asked 
for a waiver claiming that he is unable to repay the 
overpayment amount.  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2008).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b) (2008).  Bad faith generally is 
an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2008).

The Board recognizes that the Commission on Waiver of 
Indebtedness has issued a determination as to whether fraud, 
misrepresentation, or bad faith on the part of the appellant 
caused the creation of the overpayment.  The Board agrees 
with the Commission and finds that the facts in this case do 
not reveal the presence of fraud, misrepresentation, or bad 
faith on the appellant's part in the creation of the 
overpayment in question.

Having determined there was no fraud, misrepresentation, or 
bad faith on the appellant's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2008).  Pursuant 
to 38 C.F.R. § 1.965 (2008), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2008).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2008) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt. 
(2)  Balancing of faults.  Weighing fault 
of the debtor against VA fault. 
(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities. 
(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended. 
(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 
(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a) (2008); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  These factors are not meant to be 
all inclusive.  

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The VA is required to balance the fault 
of the debtor against any fault of the VA in the creation of 
the overpayment.  The record shows the appellant was at fault 
in the creation of the debt, in essence, for failure to 
properly report his incarceration.  The record fails to 
indicate that any fault may be attributed to the VA in the 
creation of the overpayment for the period extending from 
April 29, 2003, through July 8, 2003, in this case and the 
appellant does not allege that the VA committed any fault in 
the creation of the overpayment.  Accordingly, the Board has 
determined, in balancing of the fault of the appellant 
against the fault of the VA in this case, that any fault 
found in this case must be attributed to the appellant.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was paid more than he was 
entitled under VA law because he failed to inform the VA that 
he was incarcerated.

Although the appellant has submitted statements and financial 
status reports indicating limited income, his limited income 
does not in and of itself prohibit the collection, over an 
extended period of time, of the overpayment.  The record 
indicates that since the debt was first calculated, the 
appellant has been making monthly payments in the amount of 
$230.00 (US dollars).  There is no indication that the 
appellant has filed for bankruptcy protection or that he has 
been made homeless as a result of having to repay the 
overpayment or that any curtailment of the purchase of non-
necessities has occurred.  More importantly, the financial 
reports do not suggest or insinuate that repayment would not 
deprive him of basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is against a waiver of the assessed overpayment.  
The evidence does not show that it would be an undue hardship 
making monthly payments on the overpayment.  Moreover, there 
is nothing in the claims folder that would suggest that 
having the appellant repay the debt would be against the 
principle of equity and good conscience.  Hence, the 
appellant's claim is denied, and a waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$10,932.45 (US dollars) is not granted.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).  
Hence, the appellant's claim is denied.




ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $10,932.45 (US dollars) 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


